UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-4701


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

JAMIEO SIMPSON,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Frank D. Whitney,
Chief District Judge. (3:04-cr-00130-FDW-DSC-1)


Submitted:   May 20, 2016                     Decided:   June 2, 2016


Before WILKINSON and GREGORY, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Matthew Collin Joseph, Charlotte, North Carolina, for Appellant.
Jill Westmoreland Rose, United States Attorney, Anthony J.
Enright, Assistant United States Attorney, Charlotte, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jamieo Simpson appeals from the district court’s judgment

revoking     his     probation          and     sentencing           him    to    48     months’

imprisonment       and    3     years    of   supervised         release.          On    appeal,

Simpson     argues       that     his    48-month         sentence         is    substantively

unreasonable.       We affirm.

       This court “will not disturb a district court’s revocation

sentence unless it falls outside the statutory maximum or is

otherwise ‘plainly unreasonable.’”                        United States v. Padgett,

788 F.3d 370, 373 (4th Cir. 2015) (quoting United States v.

Crudup, 461 F.3d 433, 437 (4th Cir. 2006)) (addressing sentences

resulting    from    revocation          of     supervised        release);        see      United

States v. Moulden, 478 F.3d 652, 655 (4th Cir. 2007) (explaining

that   probation     revocation          sentences,        like       sentences        resulting

from    revocation         of     supervised          release,         are       reviewed      to

determined    whether         they      are     “plainly        unreasonable”).             “When

reviewing whether a revocation sentence is plainly unreasonable,

we   must   first    determine          whether      it    is    unreasonable          at   all.”

United States v. Thompson, 595 F.3d 544, 546 (4th Cir. 2010).

In making such a determination, “we strike a more deferential

appellate posture than we do when reviewing original sentences.”

Padgett, 788 F.3d at 373 (internal quotation marks omitted).

       “Nonetheless,            the      same       procedural             and     substantive

considerations       that        guide    our       review      of    original         sentences

                                                2
inform    our       review       of   revocation            sentences.”              Id.    (internal

quotation marks and alteration omitted).                               A probation revocation

sentence is procedurally reasonable if the district court has

considered          the     Guidelines’         Chapter               Seven       advisory       policy

statement      range       and    the    18    U.S.C.            § 3553(a)         (2012)    factors,

see 18 U.S.C. § 3565(a) (2012); Moulden, 478 F.3d at 656, and

has adequately explained the sentence chosen, although it need

not explain the sentence in as much detail as when imposing an

original sentence.                Thompson, 595 F.3d at 547.                          A revocation

sentence      is     substantively           reasonable               if    the     district      court

states    a     proper       basis      for     concluding              the    defendant         should

receive      the     sentence         imposed,         up    to       the     statutory      maximum.

Crudup,       461    F.3d     at      440.         Only          if    a     sentence       is    found

unreasonable         will        we    decide      whether             it     is    “plainly”          so.

Moulden, 478 F.3d at 657.                A sentence is plainly unreasonable if

it is clearly or obviously unreasonable.                                    Crudup, 461 F.3d at

439.

       Simpson contends that his 48-month revocation sentence is

substantively unreasonable because the district court punished

him    for    his     violative         behavior            in    committing          second-degree

murder rather than for his breach of trust in violating the

terms    of    his        probation.          In       Simpson’s            view,    there       was    no

justifiable reason that existed to support the imposition of an

upward departure from the advisory policy statement range of 24

                                                   3
to 30 months’ imprisonment, and his sentence is greater than

necessary to achieve the purposes of sentencing in his case.

       The nature and circumstances of Simpson’s violative conduct

in committing the murder and the murder’s place in Simpson’s

criminal history, however, were matters properly considered by

the        district         court    in     imposing      the     48-month        sentence.

See 18 U.S.C. §§ 3553(a)(1), 3565(a).                      Additionally, contrary to

Simpson’s assertion, the record makes clear that the district

court imposed the 48-month term in light of these matters and

the need for the sentence to sanction Simpson’s breach of trust,

as    it    was    permitted        to    do.      See   U.S.    Sentencing   Guidelines

Manual ch. 7, pt. A, introductory cmt. 3(b) (“[A]t revocation

the [district] court should sanction primarily the defendant’s

breach of trust, while taking into account, to a limited degree,

the seriousness of the underlying violation and the criminal

history of the violator.”).                     Further, in light of the “extremely

broad” discretion afforded to a district court in determining

the weight to be given each of the § 3553(a) factors in imposing

sentence, United States v. Jeffery, 631 F.3d 669, 679 (4th Cir.

2011), and the deferential posture this court takes in reviewing

the imposition of a revocation sentence, Padgett, 788 F.3d at

373,       we   refuse      to   substitute        our   judgment    for    the   district

court’s         that    the    48-month     sentence      achieved    the    purposes   of

sentencing             in     Simpson’s     case.          See     United     States    v.

                                                  4
Rivera-Santana, 668 F.3d 95, 105 (4th Cir. 2012) (stating it was

within district court’s discretion to accord more weight to a

host of aggravating factors in defendant’s case and decide that

the   sentence   imposed   would   serve   the   § 3553    factors    on   the

whole).     We therefore conclude that the revocation sentence is

not substantively unreasonable and affirm the district court’s

judgment.

      We dispense with oral argument because the facts and legal

contentions   are   adequately     presented   in   the   materials    before

this court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                     5